       Case 1:19-cv-05294-AT-RWL Document 21 Filed 08/06/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
QUANDELL HICKMAN,                                                 DOC #: _________________
                                                                  DATE FILED: _8/6/2020_______
                      Plaintiff,

              -against-                                            19 Civ. 5294 (AT) (RWL)

THE LEGAL AID SOCIETY, BRITTNEY ROSE                                ORDER ADOPTING
CURTIS,                                                               REPORT AND
                                                                   RECOMMENDATION
                Defendants.
ANALISA TORRES, District Judge:

        Having received no objections to Honorable Robert W. Lehrburger’s June 26, 2020
Report and Recommendation (the “R&R”), ECF No. 20, the Court reviewed the R&R for clear
error, and found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y.
Mar. 17, 2014).

       The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Defendants’
motion to dismiss, ECF No. 14, is GRANTED. Plaintiff’s claim under 28 U.S.C. § 1983 is
dismissed with prejudice, and his state malpractice claim is dismissed without prejudice. See
R&R at 11.

       The Clerk of Court is directed to terminate the motion at ECF No. 14.

       SO ORDERED.

Dated: August 6, 2020
       New York, New York
